·AO 245B (CASDRev. 02/18) Judgment in a Criminal Case



                                         UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                      18 DEC   -   7 PVi
                 UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November i', 1987)


                                                                                                                                      �
                                    v.
               EBEL JOSE NAYARRO-ZUNIGA (1)
                   Charged as Ebel Navarro-Zuniga                                  Case Number:         3:18-CR-03218-MMA

                                                                                Michelle Betancourt
                                                                                Defendant's Attorney
 REGISTRATION NO.                     70999298

 D -
 THE DEFENDANT:
 12:1    pleaded guilty to count(s)            One of the Information.
         was found guilty on count(s)
 D       after a plea ofnot guilty

 Accordingly, tbe defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title and Section I Nature of Offense                                                                Count
         8:1326(A), (Bi-Attempted Reentry Of Removed Alien (Felony)                                           1




          The defendant is sentenced as provided in pages 2 through                        2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

  D       The defendant has been found not guilty on count(s)

  D       Count(s)                                                                    dismissed on tbe motion oftbe United States.

  12:]    Assessment : $100.00 waived


          JVTA Assessment*:$
  D
          *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

  12:1    No fine                  D     Forfeiture pursuant to order filed                                                 , included herein.
              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.




                                                                                 HON. MICHAEL M. ANELLO
                                                                                 UNITED STATES DISTRICT JUDGE




                                                                                                                           3:18-CR-03218-MMA
·AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


 DEFENDANT:               EBEL JOSE NAVARRO-ZUNIGA (1)                                              Judgment - Page 2 of2
 CASE NUMBER:             3:18-CR-03218-MMA


                                                   IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  Twelve (12) months




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  D     The defendant is remanded to the custody of the United States Marshal.


  D     The defendant shall surrender to the United States Marshal for this district:

        D    at                                A.M.

        D    as notified by the United States Marshal.


        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D     as notified by the Probation or Pretrial Services Office.


                                                         RETURN

  I have executed this judgment as follows:


        Defendant delivered on



  at   ______                              ,   with a certified copy of this judgment.




                                                                  UNITED STATES MARSHAL




                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3:18-CR-03218-MMA
